In re Herzog, Mitchell W.; Disciplinary Counsel LSBA; — Plaintiff(s); applying for joint petition for interim suspension.
*593ORDER
Considering the foregoing Joint Petition for Interim Suspension:
Pursuant to Article V, § 5 of the Louisiana Constitution of 1974, as well as the inherent powers of this Court to regulate the practice of law,
IT IS ORDERED, ADJUDGED AND DECREED that the respondent, Mitchell W. Herzog, attorney at law, be and he is suspended from the practice of law pursuant to Rule XIX, § 19, pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Rule XIX, § 11 and 19.
KNOLL, J., not on panel.
/s/Jeffrey P. Victory
Justice, Supreme Court of Louisiana